                  Case 2:21-cv-00721-DJA Document 9 Filed 07/07/21 Page 1 of 4




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
 3   DANIEL P. TALBERT, SBN OH 0084088
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (510) 970-4860
     Facsimile: (415) 744-0134
 6   E-Mail: Daniel.Talbert@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                   UNITED STATES DISTRICT COURT
11                                       DISTRICT OF NEVADA
12   DANE S. ROBINSON,                          )
                                                )   Case No.: 2:21-cv-00721-DJA
13                   Plaintiff,                 )
                                                )   UNOPPOSED MOTION FOR A FIRST
14          vs.                                 )   EXTENSION OF TIME TO FILE CERTIFIED
                                                )   ADMINISTRATIVE RECORD AND ANSWER;
15   ANDREW SAUL,                               )   DECLARATION OF JEBBY RASPUTNIS
     Commissioner of Social Security,           )
16                                              )   (FIRST REQUEST)
                     Defendant.                 )
17                                              )
18

19

20

21

22

23

24

25

26
                Case 2:21-cv-00721-DJA Document 9 Filed 07/07/21 Page 2 of 4




 1           Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2   his undersigned attorneys, hereby moves for a first sixty-day extension of time to file the Certified
 3   Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to Plaintiff’s
 4   Complaint are due to be filed by July 12, 2021.
 5           Defendant makes this request in good faith and for good cause, because the CAR, which must be
 6   filed with the Answer and is necessary to adjudicate the case, is not yet available. The public health
 7   emergency pandemic caused by COVID-19 has significantly impacted operations in the Social Security
 8   Administration’s Office of Appellate Operations (OAO) in Falls Church, Virginia, which is responsible
 9   for producing the CAR that must be filed with the Answer, per 42 U.S.C. §§ 405(g) and (h). As detailed
10   in the attached declaration from Jebby Rasputnis, Executive Director of the OAO, beginning mid-March
11   2020, OAO restricted physical access to the Falls Church building, which impacted the production of
12   CARs because physical access was previously required to produce CARs. OAO has since developed and
13   employed a new business process to produce CARs. Much of the difficulty in producing CARs stemmed
14   from the old process of transmitting hearing recordings to vendors for transcription, how the vendors
15   transcribed the recordings, and how the vendors provided the completed transcripts to OAO. OAO
16   changed this process by reworking how the audio files are submitted, seeking additional vendor capacity,
17   and increasing in-house transcription capacity. With these changes, OAO is now able to produce more
18   than 700 transcripts per week, a significant increase over the pre-COVID-19 average of 300–400 hearing
19   transcripts per week.
20           Despite these improvements, OAO still faces a significant backlog of cases due to the combined
21   effects of pandemic-related disruption and a marked increase in district court filings. New case receipts
22   during the last quarter of FY 2020 and the first quarter of FY 2021 increased (on average) to 2,257 case
23   receipts per month, as compared to 1,458 per month for the same period one year before. Overall, the
24   timeframe for delivering a CAR in an individual case has improved, and the current average processing
25   time is 138 days. Because of this, OAO is making progress in its backlog of cases. At the end of January
26   2021, OAO had 11,109 pending cases. As of June 8, 2021, OAO had 6,927 pending cases, representing a



     Unopposed Mot. for Ext.; No. 2:21-cv-00721-DJA
                Case 2:21-cv-00721-DJA Document 9 Filed 07/07/21 Page 3 of 4




 1   decrease in our backlog of more than 4,182 cases over the last four months. OAO continues to work on
 2   increasing productivity by collaborating with our vendors and searching out and utilizing technological
 3   enhancements. Defendant asks this Court for its continued patience as OAO works to increase its
 4   efficiency and production of CARs, reduce the current backlog, and address rising court case filings.
 5   Counsel for Defendant further states that the Office of General Counsel (OGC) is monitoring receipt of
 6   transcripts on a daily basis and is committed to filing Answers as soon as practicable upon receipt and
 7   review of the administrative records.
 8           Given the volume of pending cases, Defendant requests an extension in which to respond to the
 9   Complaint until September 10, 2021. If in sixty days the CAR is not prepared, the Commissioner will
10   file a status report with the Court as to when he expects the CAR to be completed.
11           On July 6, 2021, the undersigned conferred with Plaintiff’s counsel, who has no opposition to the
12   requested extension.
13           It is therefore respectfully requested that Defendant be granted an extension of time to file the CAR
14   and answer to Plaintiff’s Complaint, through and including September 10, 2021.
15

16

17           Dated: July 7, 2021                           Respectfully submitted,

18                                                         CHRISTOPHER CHIOU
                                                           Acting United States Attorney
19
                                                           /s/ Daniel P. Talbert
20                                                         DANIEL P. TALBERT
                                                           Special Assistant United States Attorney
21

22

23                                                         IT IS SO ORDERED:

24
                                                           HON. DANIEL J. ALBREGTS
25                                                         UNITED STATES MAGISTRATE JUDGE
26                                                                   July 8, 2021
                                                           DATED: ___________________________


     Unopposed Mot. for Ext.; No. 2:21-cv-00721-DJA
                Case 2:21-cv-00721-DJA Document 9 Filed 07/07/21 Page 4 of 4




 1                                          CERTIFICATE OF SERVICE
 2
             I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused service of UNOPPOSED MOTION FOR
 5
     A FIRST EXTENSION OF TIME TO FILE CERTIFIED ADMINISTRATIVE RECORD AND
 6
     ANSWER; DECLARATION OF JEBBY RASPUTNIS on the following parties by electronically
 7   filing the foregoing with the Clerk of the District Court using its ECF System, which provides electronic
 8   notice of the filing:
 9
             Hal Taylor
10           haltaylorlawyer@gbis.com

11           Mark D. Bennett
             Mark@mydisabilityattorney.com
12
             Attorneys for Plaintiff
13

14   I declare under penalty of perjury that the foregoing is true and correct.

15
             Dated: July 7, 2021
16

17                                                         /s/ Daniel P. Talbert
                                                           DANIEL P. TALBERT
18                                                         Special Assistant United States Attorney

19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; No. 2:21-cv-00721-DJA
         Case 2:21-cv-00721-DJA Document 9-1 Filed 07/07/21 Page 1 of 5




                            DECLARATION OF JEBBY RASPUTNIS
                            OFFICE OF APPELLATE OPERATIONS
                            SOCIAL SECURITY ADMINISTRATION

I, JEBBY RASPUTNIS, Executive Director of the Social Security Administration’s Office of
Appellate Operations (OAO), declare and state as follows:

   1) My office is responsible for, among other things, preparing certified copies of

       administrative records (CARs) for Federal court review when claimants appeal the final

       decisions of the Commissioner of Social Security.

   2) Beginning in mid-March of 2020, the Social Security Administration (agency) restricted

       physical access to our buildings because of the COVID-19 pandemic. Since that time,

       OAO has been working to overhaul, redo, refine, and streamline our business processes

       to continue operations and meet our mission to serve the public. Despite many

       challenges in transitioning to a completely new business process, we have reached and

       surpassed pre-pandemic levels of electronic CAR production. Much of the delay and

       uncertainty in the CAR production process has stemmed from how we transmit hearing

       recordings to our vendors, and how our vendors return completed transcripts to us. We

       have worked hard to refine this process as well as implementing new processes, updating

       vendor agreements, and making staffing changes. These included:

          •   reworking how we transmit the audio files to our vendors from a fully in-person

              exchange of CDs and completed transcripts to a now fully direct access and

              electronic exchange of completed transcripts;

          •   seeking additional vendor capacity; and

          •   leveraging in-house transcription capacity by establishing a transcription cadre

              with updated technology and working with agency closed captioners.


Page 1 of 5
         Case 2:21-cv-00721-DJA Document 9-1 Filed 07/07/21 Page 2 of 5




    3) We are now, between our vendors and our in-house efforts, able to produce more than

       700 transcripts 1 on an average work week. Prior to the COVID-19 pandemic, we

       averaged 300-400 hearing transcriptions per week.

    4) As we worked to transition this workload, and our external vendors, to a fully virtual

       process, the number of new cases filed in federal court also increased. 2 This was a direct

       result of the agency’s initiative to reduce the number of requests for administrative

       review pending before the Appeals Council, the final step of the administrative process.

       While we had planned for this increase, the combined effects of the pandemic-related

       disruptions and the increase in new court filings lead to a significant backlog in CAR

       preparation. However, as a result of our process improvements and increased production

       capacity from our contracted transcription vendors, we now have begun reducing our

       pending backlog. At the end of January 2021 we had 11,109 pending cases. As of June

       8, 2021, we had 6,927 pending cases, representing a decrease in our backlog of 4,182

       cases over the last four months.




1
  Individual cases often have more than one hearing to transcribe.
2
  In the last quarter of fiscal year 2020 and the first quarter of fiscal year 2021, we averaged more
than 2,257 new case receipts per month, compared to an average of 1,458 new case receipts in
the last quarter of fiscal year 2019 and the first quarter of fiscal year 2020. See also Chief
Justice Roberts’ 2020 Year-End Report on the Federal Judiciary, Appendix Workload of the
Courts, available at https://www.supremecourt.gov/publicinfo/year-end/2020year-endreport.pdf
(“Cases with the United States as defendant grew 16% [in FY20], primarily reflecting increases
in social security cases and prisoner petitions.”)


Page 2 of 5
         Case 2:21-cv-00721-DJA Document 9-1 Filed 07/07/21 Page 3 of 5




       The following chart shows OAO’s receipts, dispositions 3 and pending CAR workload for

       the last five months of FY2021.

                              New Court Case
              Time Period                             Dispositions           Pending
                                 Receipts

              JAN 2021              2,636                1,767                11,109

              FEB 2021              1,880                2,312                10,677

              MAR 2021              1,592                2,811                 9,458

              APR 2021              2,169                2,876                 8,751

              MAY 2021              1,298                2,551                 7,498




    5) OAO continues to address the significant workflow fluctuations the agency has

       experienced since approximately March 2020. The following line graph tracks three

       different workflow measures since the beginning of FY2019 and how they intersect:

           a. Green: requests for review decided by the Appeals Council;

           b. Blue: new federal court cases about which the Appeals Council has been notified;

                and

           c. Gold: CARs docketed by the Office of the General Counsel (OGC). 4




3
  While dispositions primarily include CARs for filing with the court, it also includes requests for
remand to the ALJ for further actions, and other actions.
https://www.ssa.gov/appeals/DataSets/08_National_New_Court_Cases_and_Remands.html.
4
  For Appeals Council dispositions (green line) and new federal court case about which the
Appeals Council has been notified (blue line), the graph is based on publicly-available data that
is published quarterly. See https://www.ssa.gov/appeals/publicusefiles.html. The data for CAR
docketing (gold line), is drawn from the agency’s internal case tracking systems. All data sets,
while presumed valid, may change subject to updating and ongoing validation.


Page 3 of 5
         Case 2:21-cv-00721-DJA Document 9-1 Filed 07/07/21 Page 4 of 5




       The graph shows the deviation from the average for each of these three workflow

       measures. 5 Notably, this visual representation illustrates the rapid changes that began in

       March 2020 through March 2021.




    6) Overall, the timeframe for delivering an electronic CAR in any individual case has

       improved. The current average processing time is 138 days. Although we remain subject

       to some constraints, we continue to work on increasing productivity, and our aged-order

       case processing, by collaborating with our vendors and searching out and utilizing

       technological enhancements. We ask for continued patience as we work to increase our

       efficiency and production of CARs, reduce the current backlog, and address rising court

       case filings.




5
 The averages are calculated since October 2018. By way of example, in March 2020, OGC
docketed about 80% fewer CARs than average, while the Appeals Council acted on about 60%
more requests for review than average.
Page 4 of 5
         Case 2:21-cv-00721-DJA Document 9-1 Filed 07/07/21 Page 5 of 5




   In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is

   true and correct to the best of my knowledge and belief.



   Dated: June 14, 2021                     /s/
                                            ______________________________
                                            Jebby Rasputnis




Page 5 of 5
